Exhibit 10.57

 

LOGO [g266978ex10_57pg001.jpg]

December 27, 2011

Travelport Limited

300 Galleria Parkway, N.W.

Atlanta, GA 30339

 

Re: (1) Separation Agreement, dated as of July 25, 2007, between Travelport
Limited (“Travelport”) and Orbitz Worldwide, Inc. (“OWW” and, together with
Travelport, the “Parties”), as amended by the First Amendment thereto, dated as
of May 5, 2008 and further amended by the Second Amendment thereto, dated as of
January 23, 2009 (the “Separation Agreement”)

(2) Travelport Traversa Value-Add Reseller Agreement, dated as of September 2,
2008, between Travelport, LP, Travelport Global Distribution System B.V., Orbitz
LLC and Orbitz for Business Inc. (as amended, the “VAR Agreement”)

(3) Subscriber Services Agreement, dated as of July 23, 2007, between
Travelport, LP, Travelport Global Distribution System B.V. and Orbitz Worldwide,
LLC (as amended, the “Subscriber Agreement” and, together with the Separation
Agreement and the VAR Agreement, the “Agreements” and each an “Agreement”)

Ladies and Gentlemen:

Effective as of the Effective Date (as defined below), each of Travelport and
OWW agrees, on behalf of itself and its subsidiaries, as follows:

 

1. Letters of Credit. OWW agrees to make a one-time payment to Travelport on
February 1, 2012 in an amount equal to US$3,000,000 in connection with the
amendment and restatement of the Travelport Credit Facility, amended on
September 30, 2011 (the “September Amendment”); provided that:

 

  (a) The Parties agree that OWW shall not be obligated to make any other
payment to Travelport in connection with the September Amendment other than as
expressly provided for in this paragraph 1 and Travelport hereby waives and
releases any claims it may have in respect of any such other payment for the
September Amendment;

 

  (b)

If, on or prior to February 1, 2012, Travelport’s obligation under the
Section 2.10(d)(i) of the Separation Agreement to request the issuance of new
letters of credit under the Travelport Credit Facility on behalf of and pursuant
to the reasonable request of OWW is terminated or expires for any reason (any
such termination or expiration, a “Commitment Termination”), such $3,000,000
amount shall be reduced by the sum of (x) an amount equal to (1) a fraction, the
numerator of which is $75,000,000 minus the aggregate stated amount of all

 

- 1 -



--------------------------------------------------------------------------------

  letters of credit described in such Section 2.10(d)(i) (any such letter of
credit, a “Specified Letter of Credit”) outstanding on the date of such
Commitment Termination and the denominator of which is $75,000,000 multiplied by
(2) $4,103.97 multiplied by (3) the number of days from and including the date
of such Commitment Termination to and including September 30, 2013 plus (y) for
each day after the date of such Commitment Termination and on or prior to
February 1, 2012 on which the aggregate stated amount of all Specified Letters
of Credit is reduced, an amount equal to (1) a fraction the numerator of which
is the aggregate stated amount of all Specified Letters of Credit outstanding
immediately prior to such reduction minus the aggregate stated amount of all
Specified Letters of Credit outstanding immediately after such reduction and the
denominator of which is $75,000,000 multiplied by (2) $4,103.97 multiplied by
(3) the number of days from and including the date of such reduction to and
including September 30, 2013;

 

  (c) If no Commitment Termination has occurred on or prior to February 1, 2012
but a Commitment Termination occurs after February 1, 2012, on the fifth
Business Day of the month immediately following the month in which such
Commitment Termination occurred, Travelport shall rebate to OWW a portion of the
amount paid by OWW to Travelport under this paragraph 1 equal to (1) a fraction,
the numerator of which is $75,000,000 minus the aggregate stated amount of all
Specified Letters of Credit outstanding on the date of such Commitment
Termination and the denominator of which is $75,000,000 multiplied by
(2) $4,103.97 multiplied by (3) the number of days from and including the date
of such Commitment Termination through and including September 30, 2013; and

 

  (d) If, on any date after the later of February 1, 2012 and the date of any
Commitment Termination, the aggregate stated amount of all Specified Letters of
Credit is reduced, Travelport shall, on the fifth Business Day of the month
immediately following the month in which such reduction occurred, rebate to OWW
a portion of the amount paid by OWW to Travelport pursuant to this paragraph 1
equal to (1) a fraction, the numerator of which is the aggregate stated amount
of all Specified Letters of Credit outstanding immediately prior to such
reduction minus the aggregate stated amount of all Specified Letters of Credit
outstanding immediately after such reduction and the denominator of which is
$75,000,000 multiplied by (2) $4,103.97 multiplied by (3) the number of days
from and including the date of such reduction through and including
September 30, 2013.

For the avoidance of doubt, the Parties should refer to Exhibit A hereto for
examples of calculations of the amounts in the foregoing subclauses (b) through
(d). Capitalized terms used in this paragraph 1 and not otherwise defined shall
have the meanings set forth in the Separation Agreement.

 

2. OWW shall cause Orbitz LLC and Orbitz for Business Inc. to pay Travelport, LP
or Travelport Global Distribution System B.V. (as designated by Travelport) on
February 1, 2012, a fee in an amount equal to $975,000 as payment in full for
development services performed for the entity set forth in Exhibit B hereto
through October 30, 2011, by Travelport in connection with the VAR Agreement.

 

3.

Effectiveness. This letter agreement (this “Letter Agreement”) shall become
effective as of the date (the “Effective Date”) when (i) each of the Parties
shall have received a counterpart

 

- 2 -



--------------------------------------------------------------------------------

  of this Letter Agreement duly executed by the other Party and (ii) Orbitz
Worldwide, LLC shall have received, on or prior to December 29, 2011 by wire
transfer in immediately available funds, the payment in full by Travelport, LP
and/or Travelport Global Distribution System B.V. of the November 2011 segment
incentive payment under the Subscriber Agreement plus $975,000 previously offset
by Travelport against the October 2011 segment incentive payment .

 

4. General. This Letter Agreement shall be construed and enforced in accordance
with, and the rights and duties of the parties shall be governed by, the laws of
the State of New York without regard to the principles of conflicts of law other
than Section 5-1401 of the General Obligations Law of the State of New York.
This Letter Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto or their successors in interest, except, with
respect to any Agreement, as expressly provided for in such Agreement. Each
party to this Letter Agreement agrees that, except as expressly provided in this
Letter Agreement, nothing in this Letter Agreement is intended to alter the
rights, duties and obligations of the Parties under the Separation Agreement,
the VAR Agreement or the Subscriber Agreement, each of which shall remain in
full force and effect as amended hereby. In the event of a conflict between the
terms and conditions of this Letter Agreement and the terms and conditions of
the Separation Agreement, the VAR Agreement or the Subscriber Agreement, the
terms and conditions of this Letter Agreement shall govern. This Letter
Agreement may be executed by the parties hereto in separate counterparts
delivered by facsimile or PDF, and each counterpart shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument.

The Parties have caused this Letter Agreement to be executed by the signatures
of their respective authorized representatives.

 

Orbitz Worldwide, Inc.   Travelport Limited Signature:  

/s/ Alice Geene

  Signature:  

/s/ Julia Kou

Name:  

Alice Geene

  Name:  

Julia Kou

Title:  

Group VP, Interim GC

  Title:  

GVP, Law

Date:  

December 27, 2011

  Date:  

December 27, 2011

 

- 3 -